Name: Commission Regulation (EC) NoÃ 80/2006 of 18 January 2006 opening a standing invitation to tender for the resale on the Community market of rye held by the German intervention agency
 Type: Regulation
 Subject Matter: trade policy;  Europe;  marketing;  plant product
 Date Published: nan

 19.1.2006 EN Official Journal of the European Union L 14/5 COMMISSION REGULATION (EC) No 80/2006 of 18 January 2006 opening a standing invitation to tender for the resale on the Community market of rye held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EEC) No 2131/93 of 28 July 1993 laying down the procedure and conditions for the sale of cereals held by intervention agencies (2) provides in particular that cereals held by intervention agencies are to be sold by tendering procedure at prices preventing market disturbance. (2) However, as rye no longer benefits from intervention measures since the 2004/05 marketing year, there is no further need when reselling rye stocks either to provide for a particular destination requirement in order to prevent the risk of their being presented a second time for intervention or, should no intervention price be applicable on the day in question, to require a selling price linked to the intervention price in accordance with Article 5(1) of Regulation (EEC) No 2131/93. (3) Germany has intervention stocks of rye, which should be used up. (4) In view of the strong demand on the internal market and the situation on that market, the stocks of rye held by the German intervention agency should be made available to the market. (5) To take account of the situation on the Community market, provision should be made for the Commission to manage this invitation to tender. In addition, provision must be made for an award coefficient for tenders offering the minimum selling price. (6) In view of the significant financial interests at stake, the amount of the security required from the tenderers should be set at a sufficiently high level, with a consequent derogation from Article 13(4) of Regulation (EEC) No 2131/93. (7) It is also important for the German intervention agencys notification to the Commission to maintain the anonymity of the tenderers. (8) With a view to modernising management, the information required by the Commission should be sent by electronic mail. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The German intervention agency shall open a standing invitation to tender for the sale on the Community market of 50 000 tonnes of rye held by it. Article 2 The sale provided for in Article 1 shall take place in accordance with Regulation (EEC) No 2131/93. However, notwithstanding (a) Article 13(1) of that Regulation, tenders shall be drawn up on the basis of the actual quality of the lot to which they apply; (b) Article 5 of that Regulation, the minimum selling price shall be set at a level which does not disturb the cereals market. Article 3 Notwithstanding the second subparagraph of Article 13(4) of Regulation (EEC) No 2131/93 the tender security shall be set at EUR 10 per tonne. Article 4 1. The first partial invitation to tender shall expire at 15.00 (Brussels time) on 25 January 2006. The time-limit for submitting tenders under subsequent partial invitations to tender shall be 15.00 (Brussels time) each Wednesday thereafter, with the exception of 12 April 2006 and 24 May 2006, there being no invitation to tender in the weeks concerned. The closing date for the submission of tenders for the last partial invitation to tender shall be 28 June 2006 at 15.00 (Brussels time). 2. Tenders must be lodged with the German intervention agency at the following address: Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE), Deichmannsaue 29 D-53179 Bonn Fax 1 (49) 228 68 45 39 85 Fax 2 (49) 228 68 45 32 76. Article 5 The German intervention agency shall send the Commission the tenders received, no later than two hours after expiry of the time-limit for submitting tenders. This notification shall be made by e-mail, using the form in the Annex hereto. Article 6 Under the procedure laid down in Article 25(2) of Regulation (EC) No 1784/2003, the Commission shall set the minimum selling price or decide not to award any quantities. In the event that tenders are submitted for the same lot and for a quantity larger than that available, the Commission may fix this price separately for each lot. Where tenders are offering the minimum sale price, the Commission may fix an award coefficient for the quantities offered at the same time as it fixes the minimum sale price. Article 7 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 191, 31.7.1993, p. 76. Regulation as last amended by Regulation (EC) No 749/2005 (OJ L 126, 19.5.2005, p. 10). ANNEX Standing invitation to tender for the resale of 50 000 tonnes of rye held by the German intervention agency Form (1) (Regulation (EC) No 80/2006) 1 2 3 4 Serial numbers of tenderers Lot No Quantity (t) Tender price (EUR/t) 1 2 3 etc. (1) To be sent to DG AGRI, Unit D.2.